In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                    No. 17-34V
                                                              Filed: August 22, 2017
                                                                  UNPUBLISHED

                                                                         
    ALICE SORENSEN,                                                      
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On January 9, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that her receipt of an influenza (“flu”) vaccine caused
her to suffer a shoulder injury related to vaccine administration (“SIRVA”). Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.
       On August 18, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent has concluded that petitioner’s injury is consistent with a
SIRVA and that it was caused-in-fact by the flu vaccine she received on October 21,
                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
2015. Id. at 4. Respondent further agrees that petitioner has satisfied all legal
prerequisites for compensation under the Vaccine Act. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master